Appeal by defendant from a judgment enjoining him from interfering with gas pipes, electric light and telephone wires running across defendant’s premises and serving plaintiffs’ premises, and further granting judgment to plaintiffs for $678.68 damages for wrongful breaking of a water pipe which crossed defendant’s property. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. At the time of the conveyance by Campbell to Almon on December 1, 1945, there were" no water pipes, gas mains, electric or telephone wires serving any part of the premises now owned by plaintiffs. These easements were not necessary for the reasonable use of that part of the property granted at that time which is now owned by plaintiffs and, therefore, may not be implied. Plaintiffs Tufts in the companion action may not subject defendant’s property to servitude or use in connection with the premises of plaintiffs Robinson in the present action. {McCullough v. Broad Fxch. Co., 101 App. Div. 566, 572, affd. 184 N. Y. 592.) (See Tufts v. Byrne, post, p. 783, decided simultaneously herewith.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.